United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
ARCHITECT OF THE CAPITOL, TRAINING
DEPARTMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 12-1744
Issued: June 7, 2013

Appearances:
Jeffrey H. Leib, Esq., for the appellant
Office of Solicitor, for the Director

Oral Argument May 7, 2013

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 6, 2012 appellant, through counsel, filed a timely appeal from the February 9,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On June 19, 2009 appellant, then a 43-year-old human resources specialist, filed an
occupational disease claim alleging stress, post-traumatic stress disorder and agoraphobia due to
1

5 U.S.C. §§ 8101-8193.

various incidents and conditions at work. She first became aware of her claimed condition on
August 6, 2008 and became aware of its relation to her work on September 30, 2008. Appellant
stopped work on September 30, 2008 and returned on February 19, 2009 in a different office.
In an accompanying statement, appellant asserted that her claimed medical condition
occurred as a result of threatening, hostile and violent behavior she experienced beginning in
March 2008 by her supervisor, Steve Hayleck. She alleged that Mr. Hayleck’s behavior
dramatically changed towards her with the announcement that the senior specialist, Kathy
Freeman, was retiring effective August 1, 2008. Appellant claimed that between March and
August 2008, Mr. Hayleck sent her e-mails advising her that she should be performing at a
higher level. Mr. Hayleck became increasingly aggressive, confrontational and intimidating
toward her. On August 6, 2008 he subjected her to physical threats and violence. Appellant
claimed that Mr. Hayleck came to her desk, screaming and waving a piece of paper in her face
which concerned an e-mail sent to a jurisdiction head regarding approval of a training class for
an employee.2 She tried to explain the e-mail, but Mr. Hayleck kept screaming while his face
was getting very red and his jaw was tightening. Appellant alleged that Mr. Hayleck blocked her
at her desk and she became afraid that he was going to physically hurt her so she crouched in her
chair hoping he would leave. She asserted that Kristy Miller, a coworker, witnessed this
incident.
After the August 6, 2008 incident, appellant called Jerome Ciango, the manager of the
Employee Assistance Programs Office, who advised her to handle the matter at the lowest
management level possible.3 Mr. Ciango referred appellant to Rebecca Tiscione, director of the
Human Resources Management Division, and she spoke to Ms. Tiscione on several occasions
about her problems with Mr. Hayleck. Appellant claimed that in late August 2010 Mr. Hayleck
told her that the e-mails she sent him about her whereabouts were an unnecessary distraction4
and that in early September 2008 he wrongly told her that her time and attendance sheet was
improperly completed. She asserted that on September 30, 2008 Mr. Hayleck blocked her path
three times when she tried to leave the office and she was forced to walk around him. Appellant
went to the nurse’s office at work on that date and was told to seek medical attention. She
alleged that in October and November 2008 Mr. Hayleck mishandled leave matters, including
telling her that she would be placed on leave-without-pay status if she did not submit certain
forms.
Appellant submitted medical reports discussing her emotional condition, including
several of Dr. Martin B. Booth, an attending Board-certified psychiatrist.

2

The record contains an August 7, 2008 document in which Mr. Hayleck indicated that he verbally counseled
appellant about not following the proper chain of command when she contacted a manager three levels above her
regarding a controversial training expense. He also noted that appellant failed to recognize a number of training
requests that required further scrutiny.
3

The record contains documents regarding Mr. Ciango’s counseling of appellant.

4

The record contains an August 29, 2002 e-mail in which Mr. Hayleck advised appellant that she did not have to
send him so many e-mails regarding her whereabouts at work because the e-mails were an unnecessary distraction.

2

In a July 21, 2009 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim.
In an August 21, 2009 letter, appellant described further instances, beginning in
December 2008, when Mr. Hayleck improperly failed to accept her medical documents and
mishandled her leave requests. She asserted that her concerns about Mr. Hayleck were not
adequately addressed by management and that, in March 2009, she received an unwarranted
performance evaluation. Appellant also submitted additional reports of Dr. Booth.
In an August 26, 2009 statement, Garland Strawderman, a coworker, stated that on
September 30, 2008 he witnessed appellant sitting on the floor at work and crying hysterically.
Appellant told him that she had experienced workplace violence by her supervisor and that she
could not take it anymore. In an August 26, 2009 statement, Marvin Simpson, an official of the
Senate Office Buildings, stated that appellant called him on or about August 6, 2008 and cried on
the telephone. Appellant told him that she was frightened of Mr. Hayleck because he yelled at
her, waved papers in her face and had her trapped at her desk. Mr. Simpson had counseled
appellant during the prior year and she had stated that she feared Mr. Hayleck might physically
harm her.
In an August 19, 2009 statement, Normandie Peterson, a retired program manager,
indicated that appellant told her in July 2008 that Mr. Hayleck had been harassing her by yelling
and throwing papers across her desk. She stated that on August 6, 2008 she spoke to appellant
on the telephone. Appellant indicated that while crying Mr. Hayleck had screamed at her,
threatened her and cornered her at her desk so that she could not leave. She stated that
Mr. Hayleck might hit her. Ms. Peterson stated that on September 30, 2008 she saw that
appellant was crying and was informed that Mr. Hayleck had just threatened her with violence.
Appellant advised that Mr. Hayleck had stepped in front of her, close to her body, and obstructed
her movement and noted that, every time she tried to move, he moved closer towards her and
would not let her leave.
In a January 8, 2010 decision, OWCP denied appellant’s emotional condition claim
finding that she had not established any compensable work factors, including the claimed
threatening acts of Mr. Hayleck. It noted that appellant had stated that a witness was present
during the claimed August 6, 2008 incident, but that she did not submit a statement from this
individual.
Appellant requested a hearing before an OWCP hearing representative. At the April 28,
2010 hearing, she described the incidents and conditions at work which she believed caused her
emotional condition. Appellant testified that on three occasions on September 30, 2008,
Mr. Hayleck stepped close to the only exit from her office, thereby forcing her to walk around
him in order to leave.
Appellant submitted an e-mail sent to her on August 7, 2008 by Ms. Miller which stated,
“Has Steve been quiet today or in a mad rage again?” In another e-mail sent to appellant on
August 7, 2008, Ms. Miller noted, “I was considering coming in but I took this medicine to get
rid of my headache and fell back asleep. [B]esides my back is still killing me. Sorry to leave
you stuck with him by yourself.” In an undated statement, Audrey Swann, a coworker, noted

3

that she saw appellant crying on September 30, 2008 and that appellant asked her why
Mr. Hayleck was “treating me that way.” She called Mr. Hayleck to inform him that appellant
was not feeling well and he responded, “What’s her problem now? What is she up there for?”
In a May 18, 2010 statement, appellant noted that she discussed the funding of a prayer
breakfast with Mr. Hayleck on August 6, 2008 and that Ms. Miller, with whom she shared an
office, witnessed Mr. Hayleck’s violent actions on that date. She also asserted that Mr. Hayleck
blocked her exit from her desk on three occasions on September 30, 2008. During these
incidents, Mr. Hayleck folded his arms in front of him and stared at her in a menacing manner.
In a November 16, 2010 decision, OWCP’s hearing representative affirmed the
January 8, 2010 decision denying appellant’s emotional condition claim. She found that
appellant had not established that Mr. Hayleck subjected her to harassment or committed error or
abuse with respect to any administrative or personnel matters.
In a November 12, 2011 memorandum, appellant, through counsel, requested
reconsideration of her claim. Counsel discussed the witness statements of record and asserted
that they supported a finding that Mr. Hayleck subjected appellant to harassment.
In an undated statement, Mr. Ciango indicated that he provided counseling to appellant
both before and after August 6, 2008. After August 6, 2008, appellant exhibited emotional
outbursts (including crying and hypervigilance) during their sessions that she had not previously
exhibited.
In a February 9, 2012 decision, OWCP affirmed the November 16, 2010 decision
denying appellant’s emotional condition claim, finding that she had not established any
compensable work factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
To the extent that disputes and incidents alleged as constituting harassment or
discrimination by supervisors and coworkers are established as occurring and arising from

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

4

appellant’s performance of her regular duties, these could constitute employment factors.7
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.9 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.10 In determining whether the employing establishment has erred or acted abusively,
the Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.11
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.12 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.15
7

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

8

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

9

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

Pamela R. Rice, 38 ECAB 838, 841 (1987).

13

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

14

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

15

Id.

5

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
and accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.16
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of various
employment incidents and conditions at work. OWCP denied appellant’s emotional condition
claim on the grounds that she did not establish any compensable employment factors. The Board
must review whether the alleged incidents and conditions of employment are established as
compensable employment factors under the terms of FECA. The Board notes that appellant’s
allegations do not pertain to her regular or specially assigned duties under Culter.17 Rather, she
alleged error and abuse in administrative matters and harassment on the part of a supervisor.
Appellant alleged that on August 6, 2008 Mr. Hayleck subjected her to physical threats
and violence.18 She claimed that Mr. Hayleck came to her desk, screaming and waving a piece
of paper in her face which concerned an e-mail sent to a jurisdiction head regarding approval of
attendance at a prayer breakfast for a coworker. Appellant stated that she tried to explain the
e-mail, but Mr. Hayleck kept screaming while his face was getting very red and his jaw was
tightening. She alleged that Mr. Hayleck blocked her at her desk and that she was afraid that
Mr. Hayleck was going to physically hurt her. Appellant asserted that on September 30, 2008
Mr. Hayleck harassed her by blocking her path three times when she tried to leave the office.
She claimed that, during these incidents, Mr. Hayleck folded his arms in front of him, stared at
her in a menacing manner and moved closer to the exit, thereby forcing her to walk around him
to leave.
Appellant has not submitted sufficient evidence to establish that she was harassed by
Mr. Hayleck in the manner alleged.19 She claimed that Mr. Hayleck screamed and engaged in
actions which she believed constituted harassment and discrimination, but she provided
insufficient evidence, such as probative witness statements, to establish that the statements
actually were made or that the actions actually occurred.20 Appellant indicated that a coworker,
16

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

17

See Cutler note 5.

18

Appellant alleged that Mr. Hayleck had acted aggressively towards her since March 2008 but she did not
describe any specific episodes prior to the claimed August 6, 2008 incident.
19

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
20

See William P. George, 43 ECAB 1159, 1167 (1992).

6

Ms. Miller, was present during the claimed August 6, 2008 event; but she did not submit a
probative witness statement from Ms. Miller or any individual who witnessed the claimed
actions of Mr. Hayleck. Appellant submitted an e-mail sent to her on August 7, 2008 by
Ms. Miller which stated, “Has Steve been quiet today or in a mad rage again?” Although
Ms. Miller used the phrase “mad rage,” she did not state that she witnessed the actions of
Mr. Hayleck as alleged by appellant in this claim. She did not provide a detailed statement
describing the claimed incidents of August 6, 2008 or any other date.21
The record contains several witness statements in which coworkers and other individuals
indicated that they saw appellant crying on August 6 or September 30, 2008. Appellant told
them that Mr. Hayleck acted in a violent and threatening manner towards her on these dates.22
These individuals engaged with her around the time of the claimed August 6 or September 30,
2008 incidents and she told them that Mr. Hayleck had harassed her. None of the statements,
however, support the allegations made pertaining to Mr. Hayleck. Allegations of harassment
must be supported by probative evidence and appellant has not submitted such evidence in the
present case.23 Therefore, she has not established any compensable work factors with respect to
the claimed harassment by Mr. Hayleck.
Appellant claimed a number of work factors with regard to administrative or personnel
matters. She claimed that Mr. Hayleck unfairly criticized her work performance, including an
instance on August 6, 2008 when he criticized her for not following the chain of command.
Appellant alleged that, in late August 2008, Mr. Hayleck told her that the e-mails she sent him
about her whereabouts were an unnecessary distraction and that in early September 2008
Mr. Hayleck wrongly told her that her time and attendance sheet was improperly completed. She
asserted that, beginning in October 2008, Mr. Hayleck mishandled leave matters, including
telling her that she would be placed on leave-without-pay status if she did not submit certain
forms. Appellant claimed that in March 2009 she received an unwarranted performance
evaluation and also suggested that management mishandled her attempts to rectify her problems
with Mr. Hayleck.

21

In another e-mail sent to appellant on August 7, 2008, Ms. Miller noted, “I was considering coming in but I
took this medicine to get rid of my headache and fell back asleep. [B]esides my back is still killing me. Sorry to
leave you stuck with him by yourself.” This e-mail is vague in nature and does not establish harassment by
Mr. Hayleck.
22

For example, Mr. Strawderman stated that on September 30, 2008 he witnessed appellant sitting on the floor at
work and crying hysterically and that appellant told him that she had experienced workplace violence by her
supervisor. Mr. Simpson stated that appellant called him on or about August 6, 2008 and told him that she was
frightened of Mr. Hayleck because he yelled at her, waved papers in her face and had her trapped at her desk.
Ms. Peterson indicated that appellant told her in July 2008 that Mr. Hayleck had been harassing her by yelling and
throwing papers across her desk and that on August 6, 2008 she spoke to appellant on the telephone and she
indicated that Mr. Hayleck had screamed at her, threatened her and cornered her at her desk so that she could not
leave. Ms. Peterson stated that on September 30, 2008 she saw that appellant was crying and that appellant
informed her that Mr. Hayleck had just threatened her with violence and blocked her exit.
23

On appeal, counsel argued that the claimed harassment by Mr. Hayleck was supported by the witness
statements of record. However, for the reasons explained above, these statements are of limited probative value.

7

The Board notes that administrative and personnel matters are considered work factors if
it is established that a manager or supervisor committed error or abuse with respect to these
matters.24 Appellant has not submitted sufficient evidence to establish that Mr. Hayleck
committed error or abuse with respect to administrative or personnel matters. She has not
submitted the findings of any grievance that might have been filed with respect to such matters.
In the absence of such evidence, it appears that the actions described by appellant were within
the range of actions commonly taken by supervisors, such as evaluating work performance,
managing work tasks and handling leave matters. For these reasons, she has not established any
compensable work factors with respect to administrative and personnel matters.
The Board finds that appellant has not established any compensable employment factors
under FECA. She has not met her burden of proof in establishing that she sustained an
emotional condition in the performance of duty.25
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

24

See supra note 10.

25

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

8

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

